Matter of Kohn v Sanders (2017 NY Slip Op 05602)





Matter of Kohn v Sanders


2017 NY Slip Op 05602


Decided on July 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2016-06768
 (Docket No. V-06977-15)

[*1]In the Matter of Allen Kohn, appellant, 
vRena Sanders, respondent.


Allen Kohn, Brooklyn, NY, appellant pro se.
Karen P. Simmons, Brooklyn, NY (Laura Solecki of counsel), attorney for the child.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Denise M. Valme-Lundy, Ct. Atty. Ref.), dated May 17, 2016. The order dismissed the father's petition for modification of an order of custody and visitation.
ORDERED that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Kings County, for a new determination of the father's petition.
A referee derives authority from an order of reference by the court (see CPLR 4311), which can be made only upon consent of the parties, except in limited circumstances not applicable here (see CPLR 4317; Matter of Rivera v Arocho, 120 AD3d 1350, 1351; Matter of McClarin v Valera, 108 AD3d 719; Matter of Stewart v Mosley, 85 AD3d 931, 932). Here, the parties did not have an order of reference with respect to this proceeding. Thus, the Court Attorney Referee lacked jurisdiction to issue the order dated May 17, 2016 (see Matter of Rivera v Arocho, 120 AD3d at 1351; Matter of Aslan v Senturk, 116 AD3d 952; Matter of Martinborough v Martinborough, 98 AD3d 511; Matter of Gale v Gale, 87 AD3d 1011, 1011), and we remit the matter to the Family Court, Kings County, for a new determination of the father's petition.
In light of our determination, we need not reach the father's remaining contentions.
DILLON, J.P., ROMAN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court